PER CURIAM
This petition concerns the same ballot title as we examined in Clark v. Paulus, 295 Or 673, 669 P2d 794 (1983). Petitioner Streich’s proposed ballot title differs from that proposed by the Attorney General only in the wording of the question. She proposes the question read as follows: “Shall the aggravated murder penalty be death upon certain findings by the jury, and be mandatory imprisonment otherwise?” Our decision in Clark v. Paulus, supra, and the reasoning therein, controls in this case also.
Ballot title certified as modified in Clark v. Paulus, supra.